5DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/15/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/14/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Election/Restrictions
In the response from applicant on the restriction requirement on 9/15/2022, applicants agree to withdraw inventions of specie 2 and 3 and elect specie 1 (claims 1, 3-5, 7 and 10-19). Hence Claims 2, 6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of specie 1 (claims 1, 3-5, 7 and 10-19) in the reply filed on 9/15/2022 is acknowledged. The traversal is on the ground(s) that species are not mutually exclusive and no burden on the prior art search. Applicants claim three distinct groups of apparatus/method for an optical element which specifying different structures/steps in languages and figures (see office file on restriction of 7/18/2022), corresponding to different embodiments in instant specification disclosure. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/operation steps, different functions and different effects are independent. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics in structures.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.



Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Claim 1 - wherein the first lens comprises a convex surface facing an image side and a concave surface facing an objective side; and 
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are arranged in order from the image side to the objective side along an optical axis;







Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1, 3-5, 7 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  

Regarding claim 1, Evidence of concealment of the best mode is based upon that none of disclosed embodiments teaches that wherein the first lens comprises a convex surface facing an image side and a concave surface facing an objective side; and wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are arranged in order from the image side to the objective side along an optical axis. One of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention based on the best mode.

Claims 3-5, 7 and 10-19  are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are arranged in order from the image side to the objective side along an optical axis” in lines 10-12 is vague and renders the claims indefinite. Instant specification teaches that the lenses are arranged in order from the object side to the image side along an optical axis (see Figures and Tables).Claimed lens configuration structures are different form those of disclosed. Claimed parameters of  focal lengths become undefined.


Claims 3-5, 7 and 10-19  are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 10, “a lens closest to the image side” in line 7, is vague and renders the claims indefinite, further recite ““a lens closest to the image side” in claim 11 (dependency from claim 10), claim 15, 16, and 19, it is not clear which a lens is. 	

Regarding claim 11, the term of “the stop” in line 8 is lack antecedent basis, and is unclear, which the stop is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the stop” is interpreted as “a stop”.

Further, the term "an objective side surface of the seventh lens" in lines 11-12 is recited from claim 10, which is unclear since claim 11 is dependent on claim 10. It is not clear which lens is "an objective side surface of the seventh lens".

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 10-11, 13-17,  and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 8531785).

Regarding claim 1, Liang teaches a lens apparatus (abstract, fig.1, a projection prime lens) comprising:

a first lens group (see annotated image below, fig.1, LG1) comprising a first lens with negative refractive power and a second lens with negative refractive power (abstract, the first lens group has negative refractive power and includes a first lens with negative refractive power and a second lens with negative refractive power), wherein the first lens (fig.1, L1) comprises a convex surface facing an image side (fig.1, L1 has convex surface facing an screen side) and a concave surface facing an objective side (fig.1, L1 has concave surface facing an DMD side);

a second lens group (see annotated image below, fig.1, LG2) comprising a third lens with positive refractive power (fig.1, L3, col 2, lines 22-23, L3 is positive refractive power);

a third lens group (see annotated image below, fig.1, LG3 ) comprising a fourth lens (fig.1, L4) with positive refractive power(col 2, lines 24-25, fourth lens L4 is positive refractive power); and

a fourth lens group (see annotated image below, fig.1, LG4) comprising a fifth lens (fig.1, L51) with negative refractive power (col 3, data of table 1, R10, R11, negative refractive power), a sixth lens (fig.1, L52) with positive refractive power (col 3, data of table 1, R11, R12, positive refractive) and a seventh lens (fig.1, L6) with positive refractive power (col 3, lines 31-32, L6 is positive refractive power), wherein the seventh lens (fig.1, L6) comprises a convex surface facing the image side (col 3, lines 31-32, L6 is a biconvex lens);

wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are arranged in order from the image side to the objective side along an optical axis (abstract, see annotated image below, fig.1, first lens group, a second lens group, and a third lens group arranged in sequence along an optical axis from a screen side to a light modulator side);

wherein the lens apparatus satisfies:
−2.28<f LG1 /f<−0.59  (-1.08 = -10.77/10, col 3, data of table 1)
where f is an effective focal length of the lens apparatus (col 3, data of table 1, F = 10), and f LG1  is an effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1 can be estimated as about -10.77).


    PNG
    media_image1.png
    636
    1011
    media_image1.png
    Greyscale


Regarding claim 3, Liang discloses the invention as described in Claim 1 and  further teaches wherein 
the second lens (fig.1, L2) comprises a convex surface or a concave surface facing the image side (col 2, line 13, L2 is a biconcave lens);
the third lens (fig.1, L3) comprises a convex surface or a concave surface facing the image side (col 2, line 23, L3 is a biconvex lens);
the fourth lens (fig.1, L4) comprises a convex surface or a flat surface facing the objective side (col 2, line 24, L4 is a biconvex lens );
the fifth lens (fig.1, L51)  comprises a concave surface or a flat surface facing the objective side (col 2, line 29, biconcave lens L51); and
the sixth lens (fig.1, L52) comprises a convex surface or a flat surface facing the objective side (col 2, lines 29-30, biconvex lens L52).

Regarding claim 4, Liang discloses the invention as described in Claim 1 and  further teaches wherein the first lens group (see annotated image above, fig.1, LG1, G1) is with negative refractive power (col 2, line 7, the first lens group G1 has negative refractive power) and the fourth lens group (see annotated image below, fig.1, LG4 or G3) is with positive refractive power (col 2, line 26, G3 has positive refractive power).

Regarding claim 5, Liang discloses the invention as described in Claim 4 and  further teaches wherein 
the second lens (fig.1, L2) comprises a convex surface or a concave surface facing the image side (col 2, line 13, L2 is a biconcave lens);
the third lens (fig.1, L3) comprises a convex surface or a concave surface facing the image side (col 2, line 23, L3 is a biconvex lens);
the fourth lens (fig.1, L4) comprises a convex surface or a flat surface facing the objective side objective side (col 2, line 24, L4 is a biconvex lens);
the fifth lens (fig.1, L51) comprises a concave surface or a flat surface facing the objective side (col 2, line 29, biconcave lens L51); and
the sixth lens (fig.1, L52) comprises a convex surface or a flat surface facing the objective side (col 2, lines 29-30, biconvex lens L52).

Regarding claim 7, Liang discloses the invention as described in Claim 4 and  further teaches wherein the second lens group (see annotated image above, fig.1, LG2, or L3) is with positive refractive power (col 2, lines 22-23, L3 is positive refractive power);  and the third lens group (see annotated image above, fig.1, LG3, or L4) is with positive refractive power (col 2, line 24, L4 is positive refractive power);  .

Regarding claim 10, Liang discloses the invention as described in Claim 7 and  further teaches wherein the lens apparatus satisfies:
−9.6≤ TTL/f LG1≤ −5.19 (-6.08 = 65.57/-10.77, col 3, data of table 1),
29 mm< |f 1 +f 3|  < 90 mm (4.13 = |-30.33+34.46|, col3, data of table 1), or
1.77<f 3 /f<12 (3.44 = 34.46/10, col 3, data of table 1)
where f LG1 is the effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1  can be estimated as about -10.77), TTL is a distance between an image side surface of a lens closest to the image side and an objective side surface of the seventh lens along the optical axis (col 3, data of table 1, R1-R9, TTL can be estimated as about 65.57), f is the effective focal length of the lens apparatus (col 3, data of table 1, F = 10 mm), f3 is a focal length of the third lens (col 3, data of table 1, R5-R6, f3  can be estimated as about 34.46 mm ), and f1 is a focal length of the first lens (col 3, data of table 1, R1-R4, f1 can be estimated as about -30.33 mm).

Regarding claim 11, Liang discloses the invention as described in Claim 10 and  further teaches wherein the lens apparatus satisfies:
2 ≤ Vd 6/Vd3 ≤ 4 (3.43 = 81.546/23.778, col 3, data of table 1),
8.16 mm<|TS1ST −T S3S10 | <22.92 mm (18.07 = |48.97 −30.9 |, col 3, data of table 1),
5.22< TS1ST / TSTS15 < 8.23 (2.95 = 48.97/16.62, col 3, data of table 1), or
−2.54 < T7ob/ f LG1  < −1.3 (-1.37 = 14.78/-10.77col 3, data of table 1)
where Vd3 is an Abbe number of the third lens (fig.1, L3, col 3, data of table 1, Vd3 =23.778 ), Vd6 is an Abbe number of the sixth lens (fig.1, the sixth lens L52, col 3, data of table 1, R11, Vd6 = 81.546), TS1ST is a distance between an image side surface of a lens closest to the image side and the stop along the optical axis (fig.1, distance between R1-ST, col 3, data of table 1, R1-R9, TS1ST can be estimated as about 48.91), TS3S10 is a distance between an image side surface of the second lens and an image side surface of the fifth lens along the optical axis (fig.1, distance between R3-ST, col 3, date of table 1, R3-R9, TS3S10 can be estimated as about 30.9), TSTS15 is a distance between the stop and an objective side surface of the seventh lens along the optical axis (fig.1, distance between ST-R14, col 3, data of table 1, R9-R14, TSTS15  can be estimated as about 16.62), f LG1  is the effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1 can be estimated as about -10.77), and T7ob is a distance between an objective side surface of the seventh lens and an object along the optical axis (fig.1, distance between R15-R17, col 3, data of table 1, R15-R17, T7ob can be estimated as about 14.78).

Regarding claim 13, Liang discloses the invention as described in Claim 4 and  further teaches wherein the lens apparatus satisfies:
2 ≤ Vd 6/Vd 3 ≤4 (3.43 = 81.546/23.778, col 3, data of table 1),
where Vd3 is an Abbe number of the third lens (fig.1, L3, col 3, data of table 1, Vd3 =23.778 ), Vd6 is an Abbe number of the sixth lens (fig.1, the sixth lens L52, col 3, data of table 1, R11, Vd6 = 81.546), 
Regarding claim 14, Liang discloses the invention as described in Claim 4 and  further teaches wherein the lens apparatus satisfies:
29 mm< |f1+f3|  < 90 mm (4.13 = |-30.33+34.46|, col3, data of table 1 ); and
1.77 < f3/f <12 (3.44 = 34.46/10, col 3, data of table)
where f is the effective focal length of the lens apparatus (col 3, data of table 1, F = 10 mm), f3 is a focal length of the third lens (col 3, data of table 1, R5-R6, f3 can be estimated as about 34.46 mm ), and f1 is a focal length of the first lens (col 3, data of table 1, R1-R4, f1  can be estimated as about -30.33 mm).


Regarding claim 15, Liang discloses the invention as described in Claim 4 and  further teaches wherein the lens apparatus satisfies:
−9.6≤ TTL/f LG1≤ −5.19 (-6.08 = 65.57/-10.77, col 3, data of table 1),
where f LG1 is the effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1 can be estimated as  about -10.77), TTL is a distance between an image side surface of a lens closest to the image side and an objective side surface of the seventh lens along the optical axis (col 3, data of table 1, R1-R9, TTL can be estimated as  about 65.57).

Regarding claim 16, Liang discloses the invention as described in Claim 4 and  further teaches wherein the fourth lens group further comprises a stop disposed between the fourth lens and the fifth lens, and the lens apparatus satisfies:
8.16 mm<|TS1ST −T S3S10 | <22.92 mm (18.07 = |48.97 −30.9 |, col 3, data of table 1), or
5.22< TS1ST / TSTS15 < 8.23 (2.95 = 48.97/16.62, col 3, data of table 1),
TS1ST is a distance between an image side surface of a lens closest to the image side and the stop along the optical axis (fig.1, distance between R1-ST, col 3, data of table 1, R1-R9, TS1ST can be estimated as about 48.91), TS3S10 is a distance between an image side surface of the second lens and an image side surface of the fifth lens along the optical axis (fig.1, distance between R3-ST, col 3, date of table 1, R3-R9, TS3S10 can be estimated as about 30.9), TSTS15 is a distance between the stop and an objective side surface of the seventh lens along the optical axis (fig.1, distance between ST-R14, col 3, data of table 1, R9-R14, TSTS15 can be estimated as about 16.62), 

Regarding claim 17, Liang discloses the invention as described in Claim 4 and  further teaches wherein the lens apparatus satisfies:
−2.54 < T7ob/ f LG1 <−1.3 (-1.37 = 14.78/-10.77col 3, data of table 1),
where f LG1 is the effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1 is about -10.77), and T7ob is a distance between an objective side surface of the seventh lens and an object along the optical axis (fig.1, distance between R15-R17, col 3, data of table 1, R15-R17, T7ob can be estimated as about 14.78).

Regarding claim 19, Liang discloses the invention as described in Claim 1 and  further teaches wherein the lens apparatus satisfies:
−9.6 ≤ TTL/f LG1≤ −5.19 (-6.08 = 65.57/-10.77, col 3, data of table 1),
where f LG1 is the effective focal length of the first lens group (col 3, data of table 1, R1-R4, f LG1 can be estimated as  about -10.77), TTL is a distance between an image side surface of a lens closest to the image side and an objective side surface of the seventh lens along the optical axis (col 3, data of table 1, R1-R9, TTL can be estimated as  about 65.57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8,531,785) in view of Sado (US 8,503,098).

Regarding claim 12, Liang discloses the invention as described in Claim 7 but is silent to wherein at least one of the first lens group, the second lens group, the third lens group and the fourth lens group is movable along the optical axis, the fifth lens and the sixth lens are cemented together, and the lens apparatus is a projection lens.

However, in an analogous a lens apparatus, Sado teaches a lens apparatus (abstract, figs.1-2, Example 1,  a zoom lens, a negative first lens group, a positive second lens group, a positive third lens group, and a positive fourth lens group) wherein at least one of the first lens group, the second lens group, the third lens group and the fourth lens group is movable along the optical axis (col.6, Lines 48-49, first lens group moves along the optical axis Z as one group), the fifth lens (fig.1, L6) and the sixth lens (fig.1, L7) are cemented together(col.7, lines 6-7, sixth lens L6 and the seventh lens L7 are cemented together to form a cemented lens), and the lens apparatus is a projection lens (abstract, a zoom lens for projection).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide a lens apparatus of Liang with the specific the Lens and the lens group movable as taught by Sado to provide a compact low-cost zoom lens for projection (Col.2, lines 46-47). 

Regarding claim 18, Liang discloses the invention as described in Claim 4 but is silent to wherein at least one of the first lens group, the second lens group, the third lens group and the fourth lens group is movable along the optical axis, the fifth lens and the sixth lens are cemented together, and the lens apparatus is a projection lens.

However, in an analogous a lens apparatus, Sado teaches a lens apparatus (abstract, figs.1-2, Example 1,  a zoom lens, a negative first lens group, a positive second lens group, a positive third lens group, and a positive fourth lens group) wherein at least one of the first lens group, the second lens group, the third lens group and the fourth lens group is movable along the optical axis (col.6, Lines 48-49, first lens group moves along the optical axis Z as one group), the fifth lens (fig.1, L6) and the sixth lens (fig.1, L7) are cemented together(col.7, lines 6-7, sixth lens L6 and the seventh lens L7 are cemented together to form a cemented lens), and the lens apparatus is a projection lens (abstract, a zoom lens for projection).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide a lens apparatus of Liang with the specific the Lens and the lens group movable as taught by Sado to provide a compact low-cost zoom lens for projection (Col.2, lines 46-47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LIANG EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872